1

2

3

4

5
                                                                       JS-6
6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   XEROX CORPORATION,                         )   Case No. SA CV 19-0983 FMO (AGRx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT
                                                )
14   AMERICAN BUSINESS CARD LLC,                )
                                                )
15                       Defendant.             )
                                                )
16                                              )

17         IT IS ADJUDGED that the above-captioned case is dismissed without prejudice.

18

19   Dated this 11th day of July, 2019.

20
                                                                        /s/
21                                                            Fernando M. Olguin
                                                            United States District Judge
22

23

24

25

26

27

28
